Title: To George Washington from Samuel Kearsley, 4 June 1779
From: Kearsley, Samuel
To: Washington, George


        
          Sir
          Carlisle [Pa.] June 4th 79
        
        having in some small degree regulated the necessituous Circumstances of my family which have accrued by the loss of my house & Effects by fire in my absence in the service of my Country, and having maturely Considered those principles suggested in your Excellencys last letter to me on the Subject of my Resignation I have decided in favor of the service as I have ever been Anxious to promote the True Interest of my Country since the earliest period of this unhappy war, and embarked in it I hope on just principles, I am determined to pursue your Excellencys fortune as God shall enable me till it is come to a close; twas always my Study to deserve the Esteem of my superior Officers in the service and my highest ambition shall be to deserve those characters with which your Excellency was pleas’d to Honour me in the Close of your letter I shall set out in a day or two for the Regiment & Beg your Excellency will be pleasd to honor me with your Sentiments by the first Express that may be forwarding Dispatches to the Department—With Devout wishes for your preservation &

happiness I Take the honor of being Your Excellencys most Obedient & Very Humble Servant
        
          Saml Kearsley
        
      